DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/12/2022 Amendments/Arguments, which directly amended claims 1, 7; and traversed the rejections of the claims of the 03/16/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1 and 15, the methods for detecting the spoofing of a signal from a satellite in orbit as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,215,714 discloses a deceiving signal detection system includes a first antenna, a second antenna, and a signal processor.  The first antenna is configured to receive at least four radio wave signals.  The signal processor determines that the radio wave signals are the deceiving signals by determining that a relative positional relation between the first antenna and the second antenna calculated on a basis of the radio wave signals deviates from an actual relative positional relation between the first antenna and the second antenna by more than a predetermined amount, and also determines whether an orientation of the aircraft determined based on positions of the first antenna and the second antenna matches an orientation of the aircraft calculated based on an inertial navigation system.
US 2021/0255331 discloses a system and method for detecting spoofing of global navigation satellite system (GNSS) signals using a single antenna.
US 10,545,246 discloses a technique that can provide one or more countermeasures against spoofers.  A beamformer can control an antenna pattern of a CRPA to generate a survey beam.  The survey beam is swept across space to determine a characteristic signature based on carrier-to-noise ratios (C/No) for particular space vehicle signals.  Matching C/No signatures can be used to identify the existence of spoofers and invoke a countermeasure, such as nulling.
US 10,948,602 discloses a technique that can provide one or more countermeasures against spoofers.  A direction from which a spoofing attack occurs is identified.  A beamformer can control an antenna pattern of a CRPA to null out signals from that direction, which can assist a GNSS receiver to avoid error induced by the spoofing attack.  Further, after two or more observations, the location of the spoofer can be identified.
US 9,523,774 discloses a technology for detecting spoofed satellite signals.  An aircraft may be equipped with a top antenna that is adapted to receive satellite signals and a bottom antenna that is adapted to receive terrestrial signals.  A signal may be received on the top antenna and the bottom antenna.  Relative signal strength between the top antenna and the bottom antenna may be used to differentiate satellite sourced signals from terrestrial sourced signals.
US 2013/0271316 discloses a device for detection of falsified signals in a satellite navigation system includes at least two antennas having one or more receivers for receiving navigation signals, a phase difference measuring unit for determining phase differences of the received navigation signals for each antenna, and a detection unit for detecting falsified navigation signals among the received navigation signals on the basis of the phase differences determined.
US 2013/0002477 discloses a system and method for detecting global positioning system (GPS) spoofing attacks includes collecting GPS readings along with inertial navigational system (INS) readings as a ground truth, and sequentially testing the GPS readings and INS readings through the use of a sequential probability ratio testing (SPRT) process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646